                  Case 2:20-cv-01017-JCC Document 5 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ALONZO BRADLEY,

 9                               Plaintiff,                 CASE NO. 2:20-cv-01017-JCC

10           v.                                             ORDER TO SHOW CAUSE RE:
                                                            PLAINTIFF’S APPLICATION TO
11   BONITO SALINAS, owner of Lynnwood                      PROCEED IN FORMA PAUPERIS
     Tire and Auto,
12
                                 Defendant.
13
            On July 8, 2020, Plaintiff Alonzo Bradley filed a Declaration and Application to Proceed
14
     In Forma Pauperis (“IFP”). Dkt. 4.
15
            As a general rule, all parties instituting any civil action, suit or proceeding in a United
16
     States District Court must pay a filing fee. 28 U.S.C. § 1914(a). The Court may authorize the
17
     commencement of an action “without prepayment of fees and costs of security therefor, by a
18
     person who submits an affidavit that ... the person is unable to pay such fees or give security
19
     therefor.” 28 U.S.C. § 1915(a)(1). Therefore, an action may proceed despite a failure to prepay
20
     the filing fee only if leave to proceed IFP is granted by the Court. See Rodriguez v. Cook, 169
21
     F.3d 1178, 1177 (9th Cir.1999).
22
            The Ninth Circuit has held “permission to proceed [IFP] is itself a matter of privilege and
23
     not a right; denial of an [IFP] status does not violate the applicant’s right to due process.” Weller

     ORDER TO SHOW CAUSE RE:
     PLAINTIFF’S APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
                Case 2:20-cv-01017-JCC Document 5 Filed 07/10/20 Page 2 of 2



 1   v. Dickson, 314 F.2d 598, 600 (9th Cir.1963). The Court has broad discretion to grant or deny a

 2   motion to proceed IFP. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990); Weller, 314 F.2d at

 3   600-601.

 4          By filing a request to proceed IFP, Plaintiff is asking the government to incur the filing

 5   fee because he allegedly is unable to afford the costs necessary to proceed with his complaint.

 6   However, Plaintiff has not provided sufficient information, which would allow the Court to

 7   determine whether to grant his application. For example, Plaintiff did not properly complete the

 8   following portion of his application: ¶7 (monthly expenses incurred, such as housing,

 9   transportation, utilities, loan payments, or other regular monthly expenses). Plaintiff states that

10   his monthly expenses are exactly the amount of his net monthly salary but fails to provide the

11   itemization requested.

12          Accordingly, Plaintiff is ORDERED to provide this additional information by July 24,

13   2020 so that the Court may determine whether to grant or deny his IFP application.

14          DATED this 10th day of July, 2020.

15

16                                                         A
                                                           BRIAN A. TSUCHIDA
17                                                         Chief United States Magistrate Judge

18

19

20

21

22

23


     ORDER TO SHOW CAUSE RE:
     PLAINTIFF’S APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 2
